DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 32 and 35 are  objected to because of the following informalities: In each of claim 32 and claim 35, insert the word “and” before the phrase “tensile strain at break” in line 3 to place the claims in better grammatical form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14 both recite the limitation of “a strain hardening ratio of greater than 1 to about 15 (alternately 10)”; the scope of this limitation is indefinite. Under a first interpretation, the number 10 can be seen as an alternate upper limit-i.e., the claim requires the ratio to be in the range of 1 to about 15 or, alternatively, in the range of 1 to 10. Under a second interpretation, the number 10 could be seen as an alternative to the range of 1 to 15-i.e., the claim requires that either the ratio is in the range of 1 to 15 or the ratio is 10. The scope of the claim is therefore unclear. This limitation is inherited by all dependent claims.
Claim 6 recites the limitation "the polypropylene copolymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite the limitation “polypropylene copolymer.” It is unclear whether this phrase is intended to refer back to the propylene polymer recited in claim 1, thereby further limiting the invention by requiring this component to be a copolymer, or if it is intended to be a separate polymer that is present in addition to the propylene polymer and ethylene-acrylate copolymer recited in the parent claim.
Claim 14 states that the composition contains 40 to 99.5% by weight of a propylene-based elastomer relative to the combined amount of polypropylene-based elastomer and ethylene-acrylate copolymer. It is unclear whether the limitations “propylene-based elastomer” and “polypropylene-based elastomer” are intended to refer to the same polymer, or if they are different polymer components. In the event that they are intended to refer to the same polymer, the examiner suggests that applicant amend the claim to replace the phrase “polypropylene-based elastomer” in line 1 with propylene-based elastomer, so that consistent terminology is used throughout the claims (see for instance dependent claims 15-19 and 24 which all recite the term “propylene-based elastomer”).

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends from claim 14 and states that the ethylene content of the propylene-based elastomer may be as low as 2.5 wt%; however, the parent claim states that the lower limit for ethylene content is 3 wt%. Claim 15 therefore impermissibly broadens the scope of the parent claim to read on elastomers having an ethylene content less than 3 wt%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 and 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al, US2017/0066894.
Example 3 of Williams (Table 1) discloses a composition comprising the commercial polymers VM6102FL and TC220. The composition of Example 3 is not reported to contain a crosslinking agent, corresponding to content of 0% by weight (for claim 5). Williams teaches that the prior art composition is used in the production of foamed articles (for claims 11, 12, 29, 30) used in personal hygiene applications (for claims 13, 31) (abstract; ¶0086, 0093).
Regarding the claimed propylene component: VM6102FL is described as a propylene-based elastomer (for claim 14) characterized by an ethylene content of 16 wt% (for claims 3, 14, 15), a heat of fusion (Hf) of about 5 J/g (for claim 14), a melt flow rate  (230 °C, 2.16 kg) of 3 g/10 min (for claims 4, 16), a density of about 0.862 g/cm3 (for claim 17), and a mm triad tacticity of about 90%-i.e., the polymer is isotactic (for claim 2) (¶0138). 
Williams does not specifically disclose the melting point (Tm) of VM6102FL; however, the prior art teaches that the propylene-based elastomer component has a Tm less than 110 °C (¶0023, 0036). In view of this disclosure, it is therefore reasonably 
Regarding the claimed ethylene-acrylate copolymer: As reported by Williams, TC220 is an ethylene/methyl acrylate copolymer characterized by a methyl acrylate content of 24% by weight, a branching index g’ of about 0.55, a density of 0.945 g/cm3, and a melt index (190 °C, 2.16 kg) of 5.0 g/10 min (for claim 14)  (¶0143). Based on the molecular weights of ethylene (28.05 g/mol) and methyl acrylate (86.09 g/mole), it is calculated that TC220 has a methyl acrylate content of about 9.4 mol% (for claim 14). TC220 therefore corresponds to the claimed ethylene-acrylate copolymer (for claims 1, 10, 14, 23).
Regarding the claimed amounts of each polymer: The composition of prior art Example 3 contains 75.2 wt% VM6102FL and 20 wt% TC220; note that these values are in the claimed ranges (for claim 14).
Williams is silent regarding the claimed properties of strain hardening ratio (for claims 1, 14), immiscibility (for claims 6, 19), melting and crystallization peaks (for claims 7-9, 20-22, 33, 34, 36, 37), elastomer melt strength (for claim 18), elastomer branching index (for claim 24), shear thinning index (for claim, 27 28), flex modulus (for claims 32,35), tensile stress at break (for claims 32,35), tensile strain at break (for claims 32,35); however, it is reasonably expected that these properties are met by the prior art.
As discussed above, VM6102FL is a propylene-based elastomer that is characterized by the same properties of ethylene content, Hf, melt flow rate, density, melting point, and mm triad tacticity (see specification ¶0088) as disclosed by applicant 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). 
As discussed above, the composition of Williams’ Example 3 contains the same polymers combined in the same amounts as the composition disclosed by applicant. AS the prior art composition appears to be identical to the claimed invention, it is reasonably expected that its properties would necessarily be the same as claimed and inherently be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al, US2017/0066894.
Williams discloses a composition comprising a 30 to 99.5 wt% of a propylene-based elastomer and 0.2 to 70 wt% of a branched polymer such as an ethylene/methyl acrylate copolymer (abstract, ¶0050, 0067, 0073).
Said propylene-based elastomer is characterized by an ethylene content of 3 to 35 wt%, a melt flow rate (230 °C, 2.16 kg) of 0.2 to 50 g/10 min, Hf of 0.5 to 75 J/g, percent crystallinity of 0.5 to 40%, a melting point less than 110 °C, a weight average molecular weight (Mw) of 5000 to 5000000, a number average molecular weight of 2500 to 2500000, Mw/Mn of 1.5 to 20, a mm triad tacticity of 75% or more, and a density of 0.885 to 900 g/cm3 (¶0023, 0032, 0033, 0034, 0036-0039, 0042, 0044). Note that these properties all fall within the ranges disclosed in the instant specification (see specification ¶0068, 0070,0079,0081-0084,0088,0092). The prior art propylene-based elastomer therefore corresponds to the propylene-based elastomer of the instant  claims.
Said branched polymer may be an ethylene/methyl acrylate copolymer characterized by a branching index less than 0.95; a melt index (190 °C, 2.16 kg) of 0.2 to 20 g/10 min, overlapping the claimed range (for claims 25, 26); and a methyl acrylate content less than 50% (¶0052, 0064, 0073). Note that these properties all fall within the scope ranges disclosed in the instant specification. The prior art branched polymer therefore corresponds to the claimed ethylene-acrylate copolymer. 
Williams does not particularly point to the production of a composition having the claimed combination of properties, wherein the ethylene-acrylate copolymer has a melt index in the recited range.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (" (MPEP § 2144.05).
The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising an ethylene/methyl acrylate copolymer having the required melt index in view of the teachings of Williams (for claims 25, 26). Additionally, as the composition rendered obvious by the prior art comprises identical components combined in identical amounts as the claimed invention, it is reasonably expected that it would have the same strain hardening ratio as the claimed invention; see In re Fitzgerald and In re Marosi cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765